Case 3:19-cv-01671-BR   Document 19-3   Filed 10/18/19   Page 1 of 3
               Case 3:19-cv-01671-BR           Document 19-3         Filed 10/18/19      Page 2 of 3


Junming Lim

From:                             Curly Tsao, Wisdom Marine <op04@wisdomlines.com.tw>
Sent:                             12 July 2019 13:56
To:                               'Operations 24Vision'; 'Finance'; 'Martin Lanting'
Cc:                               'Curly Tsao, Wisdom Marine'; 'Wisdom Taipei / Eddie Lin';
                                  Thomas.Rolin.p@brsbrokers.com; bulkopsMiddleEast@brsbrokers.com; 'Huan Jang,
                                  Wisdom Marine Group'
Subject:                          Amis Integrity Withdrawl Notice


To: 24 Vision Chartering Solutions DMCC, Charterers of the MV "AMIS INTEGRITY"

IMMEDIATE ATTENTION

MV "AMIS INTEGRITY" - CHARTERPARTY DATED 25 JUNE 2018

As Charterers are aware, under the Charterparty, hire is payable in advance.
However, Owners did not receive in their account any payment in respect of their Debit Note for the 18th hire under
the Charterparty on the due date.

On 8 July 2019, Owners served on Charterers a notice in accordance with clause 11(b) of the Charterparty requiring
Charterers to pay the overdue hire within 3 (three) clear banking days. Owners stated that if Charterers failed to do
so, Owners would withdraw the vessel.

Three clear banking days have now elapsed from the date of the aforesaid notice but Charterers still have not paid
the overdue hire.

Further, Charterers have failed, in breach of the Charterparty, to pay the hire due under Owners' Debit Note for the
17th hire and so there is now a total of US$417,300.00 outstanding.

In light of Charterers' late and/or non-payment of previous hire instalments, recent statements and/or conduct by
Charterers, it is clear that Charterers are unwilling or unable to perform the Charterparty and/or no longer intend to
be bound by its terms. Further or alternatively Charterers are in repudiatory breach of the Charterparty.

Owners hereby accept such breaches and/or Charterers' renunciation as bringing the Charterparty to an end, and
discharging Owners from any further obligations under it.

Further or alternatively, Owners hereby exercise their right under clause
11(a) of the Charterparty to withdraw the vessel from Charterers' service.

Owners expressly reserve all of their rights and remedies, including but not limited to claim damages from
Charterers in respect of any loss, damage, cost and/or expense which may be incurred by Owners.



Curly Tsao

Operation Department

Wisdom Marine Group

T: +886-2-2755-2637 ext. 754

E: <mailto:op02@wisdomlines.com.tw> op04@wisdomlines.com.tw
                                                          1
Case 3:19-cv-01671-BR   Document 19-3   Filed 10/18/19   Page 3 of 3




                               2
